[Cite as Speed Way Transp., L.L.C. v. Gahanna, 2021-Ohio-4455.]

                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT


Speed Way Transportation, LLC,                       :
dba Speed Way Towing,
                                                     :
                Plaintiff-Appellant,
                                                     :                      No. 20AP-239
v.                                                                       (C.P.C. No. 18CV-10373)
                                                     :
City of Gahanna,                                                        (REGULAR CALENDAR)
                                                     :
                Defendant-Appellee.
                                                     :



                                          D E C I S I O N

                                  Rendered on December 16, 2021


                On brief: FROST BROWN TODD, LLC, Frank J. Reed, Jr.,
                and Jeremy M. Grayem, for appellant. Argued: Jeremy M.
                Grayem.

                On brief: Michael    A.     Partlow,              for     appellee.
                Argued: Michael A. Partlow.


                  APPEAL from the Franklin County Court of Common Pleas

KLATT, J.
         {¶ 1} Plaintiff-appellant, Speed Way Transportation, LLC, appeals a judgment of
the Franklin County Court of Common Pleas that granted the motion for judgment on the
pleadings filed by defendant-appellee, the City of Gahanna. For the following reasons, we
affirm that judgment in part and reverse it in part, and we remand this case to the trial
court.
         {¶ 2} On December 13, 2018, Speed Way filed a complaint against Gahanna. In the
complaint, Speed Way alleged that it tows and stores motor vehicles, and its principal place
of business is located in Gahanna.
No. 20AP-239                                                                                 2

       {¶ 3} On July 5, 2016, Ahmed Shehata, an agent of Speed Way, found a parcel of
property in Gahanna where he wanted to situate Speed Way's operations, but the property
lacked running water. Shehata contacted Gahanna and asked whether he could operate a
towing business on the property. A Gahanna representative informed Shehata that he
could operate the business as long as he provided a large water tank, a portable restroom,
and drinking water for customers and employees. Additionally, to satisfy the Gahanna
Planning and Zoning Code, Shehata would have to install a wooden fence to block the view
of the vehicle storage area from the street.
       {¶ 4} On July 27, 2016, Shehata picked up an application for a conditional use
permit from Gahanna's offices. While in Gahanna's offices, Shehata told a Gahanna
representative that he had been trying to contact two individuals from the Gahanna
Division of Police regarding establishing a towing contract with Gahanna. Later that day,
one of those two individuals called Shehata and told him to focus on getting the necessary
permits and, after that, Speed Way "should be able to work with the Police Department."
(Dec. 13, 2018 Compl. at ¶ 10.)
       {¶ 5} On August 2, 2016, Speed Way submitted its conditional use application to
Gahanna. Gahanna, however, denied the conditional use application because Speed Way
did not have a water line to the premises.
       {¶ 6} Shehata then met with Gahanna representatives, who told Shehata that
Speed Way would have to place a trailer with restroom facilities on the premises in order to
obtain a conditional use permit. Shehata obtained a trailer and placed it on the property.
Next, a Gahanna representative informed Shehata that Speed Way would have to provide
an accessibility ramp to the trailer, anchor the trailer, and provide a site plan prepared by a
licensed architect. Shehata protested that Gahanna had not previously advised him these
actions were necessary, but the Gahanna representative told him to comply or Speed Way
could not operate on the property.
       {¶ 7} On September 29, 2016, Gahanna conditionally approved Speed Way's
conditional use application.
       {¶ 8} On November 4, 2016, Gahanna issued Speed Way an adjudication order
requiring Speed Way to move its trailer to a different location on the premises and construct
an additional accessibility ramp. However, on February 2, 2017, a Gahanna representative
No. 20AP-239                                                                               3

called Shehata and informed him not to worry about the requirements in the adjudication
order. The next day, a Gahanna representative inspected the accessibility ramp to the
trailer and instructed Shehata to make ten changes to the ramp.
       {¶ 9} On February 27, 2017, a meeting occurred between Shehata and Gahanna's
mayor and other city officials. Shehata complained to the Gahanna officials that every time
Speed Way would comply with Gahanna's instructions, Gahanna would subsequently
change what needed to be done. The Gahanna officials assured Shehata this type of conduct
would not continue. Nevertheless, Speed Way still needed to complete the modifications
to the accessibility ramp. Also, at the meeting, Shehata "was told that he could get a
contract to tow motor vehicles for [Gahanna]." (Compl. at ¶ 24.)
       {¶ 10} Eventually, Shehata completed the changes to the accessibility ramp.
Gahanna representatives inspected and approved Speed Way's premises. Speed Way's
conditional use application was amended and approved on May 26, 2017.
       {¶ 11} On May 15, 2017, Shehata attended a meeting with Gahanna's mayor.
According to Shehata, the mayor stated during the meeting that "[Speed Way] should be
able to get a towing contract with [Gahanna] as [Gahanna] had only two such contracts at
the time and wanted to add two more." (Compl. at ¶ 28.)
       {¶ 12} Speed Way submitted a towing proposal application to Gahanna on July 19,
2017. Gahanna inspected Speed Way's premises to determine whether it complied with the
terms of the Request for Proposal Gahanna had issued. On August 14, 2017, Speed Way
received a letter from Gahanna that stated that Gahanna would no longer consider Speed
Way for a towing contract because (1) Speed Way's vehicle storage area lacked a hard
surface with proper drainage, (2) the absence of a chain-link fence, (3) ordinance violations
in the vehicle storage area. According to Speed Way, Gahanna never intended to approve
its towing proposal application, Gahanna approved towing proposal applications submitted
by other businesses that parked vehicles on porous surfaces, and Gahanna acted in bad
faith when enforcing the terms of the Request for Proposal.
       {¶ 13} Based on the above facts, Speed Way asserted a claim for promissory estoppel
against Gahanna. Speed Way also sought declaratory and injunctive relief. In the event the
court denied Speed Way injunctive relief, Speed Way requested that the trial court award it
damages in the amount of its bid-preparation costs.
No. 20AP-239                                                                                  4

       {¶ 14} Gahanna answered the complaint and moved for judgment on the pleadings.
In a judgment dated March 25, 2020, the trial court granted Gahanna's motion.
       {¶ 15} Speed Way now appeals the March 25, 2020 judgment, and it assigns the
following error:
              THE TRIAL COURT ERRED, AS A MATTER OF LAW, BY
              GRANTING DEFENDANT'S MOTION FOR JUDGMENT ON
              THE PLEADINGS.

       {¶ 16} In reviewing a Civ.R. 12(C) motion for judgment on the pleadings, a court
must construe the material allegations of the complaint and all reasonable inferences
drawn from those allegations in favor of the nonmoving party. Ohio Mfrs.' Assn. v. Ohioans
for Drug Price Relief Act, 147 Ohio St.3d 42, 2016-Ohio-3038, ¶ 10. A court will grant the
motion if it finds that, beyond a doubt, the nonmoving party can prove no set of facts in
support of its claim for relief. Id. " 'Thus, Civ.R. 12(C) requires a determination that no
material factual issues exist and that the movant is entitled to judgment as a matter of law.' "
Rayess v. Educational Comm. for Foreign Med. Graduates, 134 Ohio St.3d 509, 2012-
Ohio-5676, ¶ 18, quoting State ex rel. Midwest Pride IV, Inc. v. Pontious, 75 Ohio St.3d 565,
570 (1996). Because the review of a trial court's ruling on a motion for judgment on the
pleadings presents only questions of law, appellate courts review such a ruling de novo.
White v. King, 147 Ohio St.3d 74, 2016-Ohio-2770, ¶ 13.
       {¶ 17} In the case at bar, Speed Way first argues that the trial court erred in granting
Gahanna judgment on the pleadings with regard to Speed Way's claim for promissory
estoppel. We agree.
       {¶ 18} Under the doctrine of promissory estoppel, " '[a] promise which the promisor
should reasonably expect to induce action or forbearance on the part of the promisee or a
third person and which does induce such action or forbearance is binding if injustice can
be avoided only by enforcement of the promise.' " Hortman v. Miamisburg, 110 Ohio St.3d
194, 2006-Ohio-4251, ¶ 23, quoting Restatement of the Law 2d, Contracts, Section 90, at
242 (1981). To establish a claim for promissory estoppel, a party must prove (1) a clear,
unambiguous promise, (2) the person to whom the promise was made relied on the
promise, (3) reliance on the promise was reasonable and foreseeable, and (4) the person
claiming reliance was injured as a result of relying on the promise. Mocznianski v. Ohio
Dept. of Medicaid, 10th Dist. No. 18AP-894, 2020-Ohio-165, ¶ 24. However, the doctrine
No. 20AP-239                                                                                5

of promissory estoppel is "inapplicable against a political subdivision when the political
subdivision is engaged in a governmental function." Hortman at ¶ 25.
       {¶ 19} Gahanna argues that Speed Way cannot recover on its claim for promissory
estoppel because the process of contracting for the towing and storing of motor vehicles
constitutes a governmental function. In determining whether it engaged in a governmental
function, Gahanna looks to the definitions contained in the Political Subdivision Tort
Liability Act, R.C. Chapter 2711 ("the Act"). The Supreme Court's ruling in Hortman, and
not the Act, governs this case. Nevertheless, courts have relied on the Act's definitional
section, R.C. 2744.01, to determine what acts constitute governmental functions in the
context of a promissory estoppel claim. Nordonia Landscape Supplies, LLC v. Akron, 9th
Dist. No. 29618, 2020-Ohio-2809, ¶ 4, fn.1; United States Bank, NA v. Cincinnati, 1st Dist.
No. C-170526, 2019-Ohio-1866, ¶ 3.
       {¶ 20} R.C. 2744.01(C)(1) defines the term "governmental function." A function is
governmental if it is among those specific functions listed in R.C. 2744.01(C)(2). R.C.
2744.01(C)(1); Moore v. Lorain Metro. Hous. Auth., 121 Ohio St.3d 455, 2009-Ohio-1250,
¶ 12. Alternatively, a function is governmental if it meets one the three independent
standards enumerated in R.C. 2744.01(C)(1)(a) through (c). Moore at ¶ 12. Under those
standards, a function is governmental if: (1) it is imposed upon the state as an obligation of
sovereignty, (2) it is carried out for the common good of all citizens of the state, or (3) it
promotes or preserves the public peace, health, safety, or welfare; involves activities not
customarily engaged in by nongovernmental persons; and is not specified in R.C.
2744.01(G)(2) as a proprietary function. R.C. 2744.01(C)(1)(a) through (c).
       {¶ 21} Gahanna contends that it engaged in a governmental function under R.C.
2744.01(C)(2)(e), which lists "[t]he regulation of the use of, and the maintenance * * * of,
roads, highways, streets, avenues, alleys, sidewalks, bridges, aqueducts, viaducts, and
public grounds" as a governmental function. To support this argument, Gahanna alleged
in its motion for judgment on the pleadings that the towing and storage services provided
under the intended contract would assist Gahanna's police and fire departments with the
removal of motor vehicles from roadways and other public locations. Gahanna expands
upon this allegation in its appellate brief, stating:
               Gahanna's solicitation, consideration and ultimate acceptance
               or rejection of bids from private companies for vehicle towing
No. 20AP-239                                                                              6

              services is unquestionably a "governmental function." These
              towing services will assist Gahanna's police and fire
              departments with the removal of vehicles from roadways and
              other public locations. This is a public safety concern for
              Gahanna, as abandoned or disabled vehicles cannot be left to
              sit on or near active city roadways. To accomplish this,
              Gahanna must hire an outside company to perform this
              important service.

(Appellee's Brief at 6.)
       {¶ 22} Unfortunately for Gahanna, neither the complaint nor answer contain the
factual allegations it makes in its motion and appellate brief. Indeed, Gahanna does not
cite any part of the complaint or answer for its allegations. A motion for judgment on the
pleadings permits a court to consider only the complaint and answer. State ex rel. Fiser v.
Kolesar, 164 Ohio St.3d 1, 2020-Ohio-5483, ¶ 8.         Consequently, we cannot rely on
Gahanna's extrinsic factual allegations. Without those factual allegations, we have no basis
on which to conclude that Gahanna entered into the contracting process to engage in the
governmental function of regulating and maintaining city roadways.
       {¶ 23} Gahanna additionally cites the decision of Suru v. Cleveland, 8th Dist. No.
73639 (Feb. 25, 1999), for the proposition that its contracting process constituted a
governmental function. In Suru, the Cleveland Division of Police towed a motor vehicle the
police suspected was stolen. The Eighth District Court of Appeals concluded that this action
qualified as a governmental function under R.C. 2744.01(C)(2)(a), which provides that
"[t]he provision * * * of police * * * services or protection" is a governmental function.
Gahanna, however, does not contend that it seeks to contract for towing services in order
to tow suspected stolen vehicles. Moreover, even if Gahanna did make that contention,
there is no factual allegation in the pleadings to support it. Suru, consequently, is not
applicable to this case.
       {¶ 24} In sum, Gahanna has failed to show that no material factual issues exist and
that it is entitled to judgment as a matter of law on the question of whether it was engaged
in a governmental function. The trial court, therefore, erred in granting Gahanna judgment
on the pleadings with regard to Speed Way's claim for promissory estoppel.
No. 20AP-239                                                                                  7

         {¶ 25} Next, Speed Way argues that the trial court erred in granting Gahanna
judgment on the pleadings with regard to Speed Way's claim for declaratory judgment. We
agree.
         {¶ 26} A court grants a Civ.R. 12(C) motion directed to a declaratory judgment claim
where no real controversy or justiciable issue exists between the parties, or where
declaratory relief would not terminate the uncertainty or controversy. Parker v. Upper
Arlington, 10th Dist. No. 05AP-695, 2006-Ohio-1649, ¶ 17. For purposes of declaratory
judgment, a "justiciable issue" requires the existence of a legal interest or right, and a "real
controversy" exists where there is a genuine dispute between parties with adverse legal
interests. State ex rel. Withers v. State Teachers Retirement Sys., 10th Dist. No. 17AP-124,
2017-Ohio-7906, ¶ 32.
         {¶ 27} In the case at bar, Speed Way alleged that a real controversy existed between
it and Gahanna regarding:
                whether [Speed Way's towing proposal] Application and
                facilities substantially conformed with the requirements
                contained in the Request for Proposal submitted to [Speed
                Way] by [Gahanna], whether [Gahanna] has awarded towing
                contracts to others that did not conform [with the Request for
                Proposal], whether [Gahanna] abused its discretion and
                awarded the towing contracts in an arbitrary and unreasonable
                fashion and whether [Speed Way] is entitled, as a result, to be
                awarded a towing contract for [Gahanna].

(Compl. at ¶ 41.)
         {¶ 28} Gahanna argues that there is no controversy because the discretion to award
a towing contract is entirely within Gahanna's control and Speed Way has no legal right to
a towing contract. Speed Way replies that the trial court may review the procedure
Gahanna used to award the towing contract and determine whether Gahanna complied
with the terms of the Request for Proposal in awarding the contract.
         {¶ 29} According to the complaint, Gahanna used the request-for-proposal method,
and not pure competitive bidding, to procure towing services. Consequently, neither state
law nor city ordinance regulated how Gahanna evaluated the proposals vendors submitted
No. 20AP-239                                                                                               8

in response to Gahanna's Request for Proposal.1 However, a governmental entity is bound
"to follow rules it has itself established, including rules governing the evaluation of
proposals where statutory competitive bidding is not required." Danis Clarkco Landfill Co.
v. Clark Cty. Solid Waste Mgt. Dist., 73 Ohio St.3d 590, 603 (1995). Consequently, in
Danis, even though the competitive bidding requirements of R.C. Chapter 307 did not bind
the Clark County Solid Waste Management District, the District had to follow the terms it
set in the request for proposal. Id. The Supreme Court of Ohio determined that the
District's award decision was based on criteria expressly set forth in the request for
proposal, so the District had not abused its discretion in making the award. Id. at 604. The
court, therefore, found the disappointed bidder was not entitled to injunctive relief in the
form of an order requiring the District to execute a contract with it. Id. at 605-06.
        {¶ 30} Given the holding in Danis, Gahanna's discretion to award the towing
contract was not completely unfettered; rather, it was limited by the terms of the Request
for Proposal. Once Gahanna adopted certain criteria in the Request for Proposal, it was
bound to follow that criteria in awarding the towing contract. Speed Way, as a bidder to
provide Gahanna towing services, has a legal interest in holding Gahanna to its obligation
to comply with the terms it set. Furthermore, as alleged in Speed Way's complaint, a
controversy exists regarding whether Gahanna based its decision to award the towing
contract on the criteria in the Request for Proposal.                   Consequently, the complaint
establishes both a justiciable issue and a real controversy between the parties.
        {¶ 31} Gahanna, however, argues that the trial court lacks the authority necessary
to declare that Speed Way is entitled to a towing contract because only Gahanna can decide
to whether to contract with Speed Way. As an initial matter, we note that the complaint
does not request a declaration that Speed Way is entitled to a towing contract; instead, it
asks the trial court to award a towing contract to Speed Way. A request for such injunctive
relief is permitted under R.C. 2721.09, which allows a court to "grant further relief based


1 Gahanna has only adopted minimal requirements governing the request-for-proposal process. See
Gahanna Codified Ordinances 135.04(d). In short, Section 135.04(d) requires that requests for proposals
contain "[s]pecifications or descriptions." Although proposals should normally be submitted in writing,
they may be obtained verbally. "[T]he City employee conducting the negotiation [must] be * * * fully
familiar with item(s) or services being procured, the need for the materials or services, and will be further
qualified to inspect and accept the finished product." Finally, the department or agency involved must
ascertain that sufficient funds are available for the purchase.
No. 20AP-239                                                                                  9

on a declaratory judgment." To be sure, regardless of the form of the relief requested,
Gahanna's point remains the same: the trial court lacks the authority to grant it. We,
however, are unpersuaded.
       {¶ 32} While Ohio courts do not have the discretion to make procurement decisions
for a municipality, they do review such decisions for an abuse of discretion. Cedar Bay
Constr. v. Fremont, 50 Ohio St.3d 19, 21-22 (1990). Of course, in reviewing a municipality's
decisions, courts remain mindful that, " 'in absence of evidence to the contrary, public
officers, administrative officers and public boards, within the limits of the jurisdiction
conferred by law, will be presumed to have properly performed their duties and not to have
acted illegally but regularly and in a lawful manner. All legal intendments are in favor of
the administrative action.' " Id. at 21, quoting State ex rel. Shafer v. Ohio Turnpike Comm.,
159 Ohio St. 581, 590 (1953). If a municipality abuses its discretion in awarding a public
contract, a court may grant injunctive relief. Cementech, Inc. v. Fairlawn, 109 Ohio St.3d
475, 2006-Ohio-2991, ¶ 10 (warning courts that "the granting of an injunction should be
done with caution," especially when a court is asked to "control the action of another
department of government") (internal quotations omitted).
       {¶ 33} In the end, we conclude that both a justiciable issue and a real controversy
exists, and the trial court possesses the authority necessary to resolve the controversy
between the parties and grant Speed Way further relief, if it is entitled to any. We, therefore,
determine that the trial court erred in granting judgment on the pleadings with regard to
the declaratory judgment claim.
       {¶ 34} Finally, Speed Way argues that the trial court erred in granting Gahanna
judgment on the pleadings with regard to its "claim" for the "recovery of costs of bid." We
disagree.
       {¶ 35} Speed Way bases its request for its bid-preparation costs on Meccon, Inc. v.
Univ. of Akron, 126 Ohio St.3d 231, 2010-Ohio-3297. In that case, the question before the
Supreme Court of Ohio was whether a bidder on a public-improvement project could
recover bid-preparation costs as damages when the public authority awarding the contract
failed to comply with state competitive-bidding laws. The Supreme Court held that:
              reasonable bid-preparation costs may be recovered if the
              rejected bidder promptly sought but was denied a timely
              injunction to suspend the public-improvement project pending
No. 20AP-239                                                                               10

              resolution of the dispute and a court later determines that the
              bidder was wrongfully rejected by the public authority but
              injunctive relief is no longer available because the project has
              already been started or is completed under a contract awarded
              to another bidder.

Id. at ¶ 1.
        {¶ 36} When a public authority violates competitive-bidding laws in awarding a
competitively bid project, the rejected bidder must seek a timely injunction to stay the
project so a court can resolve the bid dispute and, if necessary, award the contract to the
wrongfully rejected bidder. Cementech, 109 Ohio St.3d 475, 2006-Ohio-2991, at ¶ 10. If a
rejected bidder seeks prompt injunctive relief, but the court refuses to grant the requested
injunction to stay the project, a determination of the allegation of wrongful conduct by the
public authority will not occur until much later in the litigation. Meccon at ¶ 12. This delay
in the delivery of a judgment favoring the rejected bidder poses a significant problem for
bidders on public-improvement projects. Once a public-improvement project commences,
the rejected bidder will not be able to perform the public-improvement project even if the
bidder demonstrates that its bid was wrongfully rejected. Id. Thus, if limited to injunctive
relief, the wrongfully rejected bidder is left with no remedy. Id. at ¶ 13. Consequently, in
Meccon, the Supreme Court expanded the wrongfully rejected bidder's remedy to include
the reasonable costs it incurred in the preparation of its bid, "if [the] bidder promptly
sought, but was denied, injunctive relief and it is later determined that the bidder was
wrongfully rejected and injunctive relief is no longer available." Id.
        {¶ 37} This court has twice expressed reluctance to extend Meccon in cases where a
disappointed bidder challenged the legality of the request-for-proposal process that a
governmental entity used to award contracts involving goods and/or services, like the
contract at issue here. Delasoft, Inc. v. Ohio Dept. of Adm. Servs., 10th Dist. No. 19AP-761,
2020-Ohio-3558, ¶ 28-36; Modern Office Methods, Inc. v. Ohio State Univ., 10th Dist. No.
11AP-1012, 2012-Ohio-3587, ¶ 21-24. In Delasoft, we pointed out that a court might still
grant injunctive relief to a wrongfully rejected bidder on a contract for goods or services,
even after a competitor starts providing goods or services under the contract. Id. at ¶ 30-
31. Such relief remains possible because providers of goods or services generally can be
switched with little difficulty or cost, unlike contractors who construct public-
No. 20AP-239                                                                              11

improvements where "one task substantially builds on what has been done before and * * *
a shift of providers inevitably would burden taxpayers with significant extra cost." Id. at
¶ 31. With injunctive relief available, the Supreme Court's rationale for permitting the
recovery of bid-preparation costs disappears.
         {¶ 38} Moreover, even assuming Meccon applies to this case, Speed Way is not
eligible to recover bid-preparation damages because it did not promptly seek injunctive
relief. Gahanna informed Speed Way on August 14, 2017 that Gahanna was no longer
considering it for a towing contract. Speed Way did not file suit against Gahanna until over
one year later, on December 13, 2018. Speed Way never sought a temporary restraining
order, and it merely appended a request for injunctive relief to its declaratory judgment
claim. Given its lengthy delay in seeking injunctive relief, Speed Way cannot recover its
bid-preparation costs under Meccon. The trial court, therefore, did not err in granting
Gahanna judgment on the pleadings with regard to those damages.
         {¶ 39} In sum, we conclude that the trial court erred in granting Gahanna judgment
on the pleadings with regard to Speed Way's claims for promissory estoppel and declaratory
judgment. However, the trial court did not err in granting Gahanna judgment on the
pleadings with regard to Speed Way's request for damages in the form of its bid-preparation
costs.
         {¶ 40} For the foregoing reasons, we sustain Speed Way's assignment of error in
part, and we overrule it in part. We affirm in part and reverse in part the judgment of the
Franklin County Court of Common Pleas, and we remand this matter to the trial court for
further proceedings consistent with law and this decision.
                                              Judgment affirmed in part, reversed in part;
                                                                          case remanded.

                            BROWN and MENTEL, JJ., concur.